Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in view of new grounds of rejection.
Applicant argues the prior art fails to disclose the claim limitation “compare a sample of said audio feed to one or more cloud-based content libraries via one or more application programming interfaces”.
The Examiner has brought in Barthel (2014/0337346) to disclose the abovementioned claim limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stewart (2016/0323612) in view of Sinha (2013/0205321) and Barthel (2014/0337346).

As for claim 1, Stewart discloses a device for providing an event content stream, the device comprising: 
a microphone (a mobile terminal 4 for providing an event audio stream comprising a microphone 47; fig. 2; [0045], [0047]); 
a speaker (speaker 46; [0047]); 
a transceiver (fig. 2; [0042], [0043], [0045]); and 
a processor, said processor configured at least to: 
receive an audio signal via said microphone (main processor 40 configured to receive an audible signal from microphone 47; fig. 2; [0047], [0049]); 
assign a time code to said audio signal (applying a presentation time stamp “PTS” to the audible signal based on a determined time offset; [0049]-[0051], [0054], [0059]): 
receive an event content stream from a remote storage location (receive a second stream (event content stream) content stream from a remote storage location via second network 6; fig. 2; [0039]-[0040], [0047]-[0048]), 
said event content stream corresponding at least to said audio signal, and said event content stream being time aligned based at least on said time code (the second stream corresponds to a same event as the audible signal and is synchronized with the audible signal based on the PTS; [0048]-[0049], [0054], [0058]-[0059]); and 
provide at least a part of said event content stream via at least said speaker (providing the second stream to the speaker 46; fig. 2; [0047], [0054], [0059], [0064]).  
However, Stewart fails to disclose:
Compare a sample of an audio feed to one or more cloud-based content libraries via one or more application programming interfaces APIs;
Transmit a request from a user of said device for a service via an event content application;
Receive an event content stream from a remote storage location based on said compared sample;
Whereby a user of said device is enabled to receive said one or more content enhancements based on a service requested by said user via an event content application.
In an analogous art, Sinha discloses:
Transmit a request from a user of said device for a service via an event content application (End-user device requests content from an application server; [0054], [0059]);
Receive an event content stream from a remote storage location based on said compared sample (Once a match occurs in one of the fingerprint matching systems 130 and the end-user device 170 (and/or the application server 140) obtains the appropriate information from its corresponding fingerprint vendor, the application server 140 communicate the appropriate content (such as an application or interactive event) to the end-user device that corresponds to the interactive event ID; [0059]);
Whereby a user of said device is enabled to receive said one or more content enhancements (interactive event) based on a service requested by said user via an event content application ([0054], [0059]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stewart’s invention to include the abovementioned limitation, as taught by Sinha, for the advantage of providing an effective way of distributing enhanced content to a user, thereby increasing user satisfaction.
However, Sinha and Stewart fail to disclose:
Compare a sample of an audio feed to one or more cloud-based content libraries via one or more application programming interfaces APIs.
In an analogous art, Barthel discloses:
Compare a sample of an audio feed to one or more cloud-based content libraries via one or more application programming interfaces APIs (“…sounds can be compared with an audio feed at an event to match the sounds to the event and/or a particular moment of the event” [0416]; Sounds stored in cloud-based storage [0112]; Performed via API [0135], [0377], [0378], [0420]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stewart and Sinha’s invention to include the abovementioned limitation, as taught by Barthel, for the advantage of providing an effective way of identifying content.

As for claim 2, Stewart discloses a display, and wherein said processor is further configured to provide at least a part of said event content stream via at least said display (mobile terminal 4 includes display 48, where video corresponding to the second stream is displayed on the display 48; [0041], [0047]).  

As for claim 3, Stewart discloses a comprising: 
a camera; and a display (mobile terminal 4 includes a camera and a display 48; [0047], [0056], [0059]), 
wherein said processor is further configured to: 
said event content stream further corresponding to said video feed (the second stream received at mobile terminal 4 includes a corresponding video [0041], [0059], [0068]); and 
provide at least a part of said event content stream via at least said display (the corresponding video is provided via the display 48; [0041], [0056], [0059], [0068]).  
Barthel discloses receive a video feed via said camera ([0109], [0136], [0382]);

As for claim 4, Barthel discloses wherein said audio feed is generated from a broadcast of a sporting event ([0416], [0104]).  

As for claim 5, Barthel discloses wherein said event content stream comprises at least audio captured at said sporting event ([0416], [0104]).   

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stewart, Sinha, and Barthel in view of Gandhi (2018/0121996).

As for claim 6, Stewart discloses said event content stream and said enhanced content (the second stream; [0040]-[0041]).
However, Stewart, Sinha, and Barthel fail to disclose: 
 wherein said event content stream comprises an advertisement for a product, and wherein said processor is further configured to: receive a second audio feed via said microphone, said second audio feed comprising at least an order for said product; and deliver said order to an order processor.  
In an analogous art, Gandhi discloses:
wherein said event content stream comprises an advertisement for a product (a content stream includes an advertisement for a product being presented to a user; [0040]), and wherein said processor is further configured to: receive a second audio feed via said microphone, said second audio feed comprising at least an order for said product (a processor receives, via a microphone, a voice signal comprising a command to order the product [0036], [0040]); and deliver said order to an order processor (the order is sent to payment provider server 170 for processing the order; [0026]-[0027], [0043]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stewart, Sinha, and Barthel’s invention to include the abovementioned limitation, as taught by Gandhi, for the advantage of improving a user experience by providing a convenient way to order advertised products.

Claim(s) 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stewart in view of Sinha.

As for claim 7, Stewart discloses a method for communicating an enhanced event experience, the method comprising the steps of: 
obtaining, with a first device, broadcast information from a broadcast emitted from a second device (mobile terminal 4 (first device) receives an audible signal (broadcast information) from STB 2 (second device) where the audible signal is a broadcast program; fig. 2; [0069], [0045], [0047], [0049]);
comparing said broadcast information to a time encoded recording (comparing the audible signal to a first stream, which is time encoded; [0049]-[0051], [0054], [0059]); 
synchronizing said time encoded recording with said broadcast information (synchronizing the first stream with the audible signal based on a determined presentation time stamp “PTS” such that audio output from mobile terminal 4 is synchronized with audio output from STB 2; fig. 1-2; [0058], [0061], [0064], [0067]); 
transmitting said one or more content enhancements to said first device, said one or more content enhancements being based at least on said time encoded recording (transmitting a second stream (content enhancement) to the mobile terminal 4 based on the first stream; fig. 1-2; [0067], [0070]); and 
delivering said one or more content enhancements by way of said first device, said one or more content enhancements being in time alignment with said broadcast emitted from said second device (delivering the second stream to the mobile terminal 4, wherein the second stream is output from mobile terminal 4 and is synchronized with the audible signal output from STB 2; [0058], [0064], [0067]).  
However, Stewart fails to disclose:
Receiving a request from a user from a user of a first device for a service via an event content application;
Whereby said user of said first device is enabled to receive said one or more content enhancements based on service requested via said content application;
	In an analogous art, Sinha discloses:
Receiving a request from a user from a user of a first device for a service via an event content application (End-user device requests content from an application server; [0054], [0059]);
Whereby said user of said first device is enabled to receive said one or more content enhancements (interactive event) based on service requested via said content application ([0054], [0059]);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stewart’s invention to include the abovementioned limitation, as taught by Sinha, for the advantage of providing an effective way of distributing enhanced content to a user, thereby increasing user satisfaction.

As for claim 16, Stewart discloses a device for providing event content comprising one or more content enhancements, the device comprising: 
a memory, said memory comprising at least time encoded event content (a server for providing event content including a storage device comprising broadcast content comprising a second stream (time encoded event content) that is time encoded; fig. 1-2; [0039], [0041]-[0043], [0070]); 
a processor, said processor configured at least to: 
receive a time encoded media sample (a processor configured to receive a position in time of a video (time encoded media sample) being transmitted to STB2; [0070]); 
retrieve said time encoded event content (retrieve the second stream; [0070]); 
compare said time encoded event content to said time encoded media sample (determining a position of the second stream based on (compare) the position in time of the video; [0070]); and 
produce an event content stream, said event content stream comprising at least a portion of said time encoded event content that is selected based at least on time alignment with said time encoded media sample (produce a content stream comprising the second stream selected to have a position that aligns in time with the video; [0041]-[0043], [0070], [0073]).  
However, Stewart fails to disclose:
Whereby said device is enabled to transmit said one or more content enhancements based on a service request received from a user via an event content application.
	In an analogous art, Sinha discloses:
Whereby said device is enabled to transmit said one or more content enhancements based on a service request received from a user via an event content application ([0054], [0059]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stewart’s invention to include the abovementioned limitation, as taught by Sinha, for the advantage of providing an effective way of distributing enhanced content to a user, thereby increasing user satisfaction.

Claim(s) 8-9, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stewart and Sinha as applied to claim 7 above, and further in view of Barthel.

As for claim 8, Stewart and Sinha fail to disclose wherein said broadcast information is based at least on an audio feed of said broadcast.
In an analogous art, Barthel discloses said broadcast information is based at least on an audio feed of said broadcast ([0416]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stewart and Sinha’s invention to include the abovementioned limitation, as taught by Barthel, for the advantage of providing an effective way of identifying content.

As for claim 9, Stewart discloses wherein said one or more content enhancements comprises at least audio content (The second stream includes a second audio stream; [0041], [0053]).  

As for claim 13, Stewart and Sinha fail to disclose wherein said audio feed is generated from a broadcast of a sporting event
Barthel discloses wherein said audio feed is generated from a broadcast of a sporting event ([0416], [0104]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stewart and Sinha’s invention to include the abovementioned limitation, as taught by Barthel, for the advantage of providing an effective way of identifying content.

As for claim 14, Barthel discloses wherein said event content stream comprises at least audio captured at said sporting event ([0416], [0104]).   



Claims 15, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stewart in view of Sinha and Publicover (WO 2015/148693).

As for claims 15, 19, and 20, Stewart and Sinha fail to disclose further comprising the steps of: identifying undesirable material in said enhanced content; and eliminating said undesirable material; and wherein said undesirable material is obscene language.
In an analogous art, Publicover discloses identifying undesirable material in said enhanced content; and eliminating said undesirable material; and wherein said undesirable material is obscene language (customized content is analyzed for profanity, where the profanity is “bleeped out”; [0172]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stewart and Sinha’s invention to include the abovementioned limitation, as taught by Publicover, for the advantage of providing the advantages of preventing users from undesirable content.

Claims 12, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stewart and Sinha, in view of Gandhi (2018/0121996).

As for claims 12, 17, and 18, Stewart discloses said event content stream and said enhanced content (the second stream; [0040]-[0041]).
However, Stewart and Sinha fail to disclose: 
 wherein said event content stream comprises an advertisement for a product, and wherein said processor is further configured to: receive a second audio feed via said microphone, said second audio feed comprising at least an order for said product; and deliver said order to an order processor.  
In an analogous art, Gandhi discloses:
wherein said event content stream comprises an advertisement for a product (a content stream includes an advertisement for a product being presented to a user; [0040]), and wherein said processor is further configured to: receive a second audio feed via said microphone, said second audio feed comprising at least an order for said product (a processor receives, via a microphone, a voice signal comprising a command to order the product [0036], [0040]); and deliver said order to an order processor (the order is sent to payment provider server 170 for processing the order; [0026]-[0027], [0043]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stewart and Sinha’s invention to include the abovementioned limitation, as taught by Gandhi, for the advantage of improving a user experience by providing a convenient way to order advertised products.

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stewart and Sinha as applied to claim 7 above, and further in view of Dishman (2019/0030435).

As for claim 10, Stewart and Sinha fail to disclose wherein said broadcast information is based at least on a video feed of said broadcast.  
In an analogous art, Dishman discloses wherein said broadcast information is based at least on a video feed of said broadcast ([0010], [0050]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stewart and Sinha’s invention to include the abovementioned limitation, as taught by Dishman, for the advantage of managing predictions of outcomes.

As for claim 11, Stewart discloses wherein said enhanced content comprises at least video content (The second stream includes video content; [0040]-[0041]).  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAIYA A CHOWDHURY whose telephone number is (571)272-8567. The examiner can normally be reached 9:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on (571)272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUMAIYA A. CHOWDHURY
Examiner
Art Unit 2421



/SUMAIYA A CHOWDHURY/Primary Examiner, Art Unit 2421